Citation Nr: 0114653	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  00-23 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel






INTRODUCTION

The veteran had active service from February 1968 to 
September 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Houston Regional Office (RO) January 1999 decision which 
declined to reopen the claim of service connection for PTSD.

By December 1999 rating decision, the RO appears to have 
found that new and material evidence has been submitted to 
reopen the veteran's claim of service connection for PTSD, as 
that claim was denied on the merits.  In accord with Barnett 
v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. 
Cir. 1996), the Board must on its own conduct an independent 
review of the matter of whether new and material evidence has 
been submitted in support of a claim.

The Board notes that the veteran also perfected a timely 
appeal relative to his claim of entitlement to nonservice-
connected disability pension benefits (which was denied by RO 
rating decision in June 1999); however, by RO rating decision 
in June 2000, he was awarded nonservice-connected disability 
pension, amounting to a full grant of the benefit sought as 
to that matter.  See Grantham v. Brown, 114 F.3d 1156 (1997).


FINDINGS OF FACT

1.  The veteran's application to reopen the claim of service 
connection for PTSD was most recently denied by RO decision 
in November 1994, and no timely appeal therefrom was filed; 
thus, the November 1994 decision became final.

2.  Portions of the evidence received in support of the 
application to reopen the claim of service connection for 
PTSD, furnished since the November 1994 RO decision, are new, 
relevant, and probative of the issue at hand.

CONCLUSION OF LAW

Evidence submitted since the November 1994 RO decision 
declining to reopen the claim of service connection for PTSD 
is new and material, and the claim is reopened.  38 U.S.C.A. 
§§ 5107, 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for PTSD was denied by RO rating decision 
in May 1990, based on findings that the evidence did not 
demonstrate a clear, confirmed diagnosis of PTSD.  No appeal 
from that decision was filed by or on behalf of the veteran.  
38 U.S.C.A. § 4005 (West 1988) (now 38 U.S.C.A. § 7105); 
38 C.F.R. § 19.192 (1989) (now 38 C.F.R. § 20.1103 (2000)).  
Accordingly, the May 1990 RO rating decision became final and 
is not subject to revision on the same factual basis, but may 
be reopened on the submission of new and material evidence.  
38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104(a), 3.156(a).

Subsequently, the veteran's applications to reopen the claim 
of service connection for PTSD were denied by RO decisions in 
January 1992 and November 1994, finding that he did not 
submit new and material evidence in support of the claim.  An 
appeal from either decision was not filed in a timely 
fashion.  38 C.F.R. § 20.1103.  Thus, the November 1994 RO 
decision declining to reopen the claim of service connection 
for PTSD constitutes the most recent final decision with 
regard to that claim; it must be determined whether new and 
material evidence has been submitted since that decision.  
See Evans v. Brown, 9 Vet. App. 273 (1996).  A final RO 
decision is not subject to revision on the same factual 
basis, but may be reopened on submission of new and material 
evidence.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104(a), 
3.156(a); Evans, 9 Vet. App. at 285.

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted, and reopening prohibited if such 
evidence is not submitted.  Barnett, 83 F.3d at 1383-84.  See 
also Winters v. West, 12 Vet. App. 203, 206 (1999), rev'd on 
other grounds, sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. 
Cir. 2000).  In addressing whether new and material evidence 
has been submitted, the Board must review the evidence before 
VA at the time of the last final decision, identify any 
additional evidence now before VA, and determine whether that 
additional evidence is both new and material.  If so, then 
the claim will be reopened.  If not, analysis must end, as 
the Board lacks jurisdiction to further review the claim.  
Barnett, 83 F.3d at 1383-84.  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Fossie v. 
West, 12 Vet. App. 1 (1998).  

In Hodge, the U.S. Court of Appeals for the Federal Circuit 
noted that not every piece of new evidence is "material," 
but that some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually alter a rating decision.  Id., 155 F.3d at 1363.  
In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the RO 
decision in November 1994.

Evidence of record at the time of the November 1994 RO 
decision included the veteran's service medical records, 
which did not show any report or clinical finding indicative 
of PTSD, but which documented treatment for shrapnel injury 
(to the right lower extremity) sustained during combat in 
Vietnam in December 1968.  His service personnel records 
document combat participation in Vietnam and show that he was 
awarded the Purple Heart Medal.

VA medical records from May 1972 to April 1978 document 
intermittent treatment for symptoms and impairment unrelated 
to the claimed PTSD.  

In January 1990, the veteran suggested that he had PTSD 
(manifested by symptoms including nightmares, flashbacks, and 
hallucinations), believing that its onset was related to 
exposure to combat-related traumatic events in Vietnam.  His 
stressors reportedly included having been in firefights with 
the enemy and, on one occasion in combat, having stood next 
to a man who was shot in the head by sniper fire.

In January 1990, the veteran's mother indicated that he was 
"very strange" after his return from Vietnam, having been 
irritable, impulsive, angry, isolated, and waking up at 
night; she indicated that he never talked about the reasons 
for his behavior.

On VA psychiatric examination in February 1990, including a 
review of the claims file, the veteran reported two specific, 
combat-related stressors which were responsible for his 
distress: he witnessed the death of a comrade, and he 
observed the death, by beating, of an enemy soldier.  On 
examination, anxiety disorder with PTSD features, history of 
substance abuse, and personality disorder were diagnosed.

VA medical records from January to December 1993 document 
treatment for symptoms and impairment unrelated to PTSD, but 
they indicate that the veteran had a history of polysubstance 
abuse.

Evidence submitted since the most recent final RO decision in 
November 1994 includes duplicate copies of the veteran's 
service personnel records.

VA medical records from April 1994 to January 1999, document 
intermittent treatment and therapy due to numerous symptoms 
and impairment, including polysubstance abuse and 
psychological/psychiatric distress.  During the treatment, 
the veteran indicated that he experienced psychological 
impairment since combat service in Vietnam, repeatedly 
describing his various experiences during that time.  

In July 1999, the veteran provided the name and exact date of 
death of the serviceman who was killed in action in Vietnam, 
reportedly while standing right next to him (he also 
submitted a photocopy of pages from the directory of names 
from the Vietnam Veterans Memorial, listing the name of the 
person he identified).

VA medical records from January to September 1999 document 
treatment for various symptoms and impairment including 
polysubstance abuse, anger, violence, various legal problems, 
difficulty sleeping, depression, irritability, and anxiety.

On VA psychiatric examination in November 1999, including a 
review of the claims file, the veteran reported participation 
in combat in Vietnam, noting that he was awarded the Purple 
Heart Medal.  He indicated that he had difficulty sleeping, 
distressing thoughts and recollections about his Vietnam 
service, and that he was feeling "endangered."  On 
examination, polysubstance abuse and antisocial personality 
disorder were diagnosed.

VA and Vet Center clinical records from June 1993 to February 
2000 (including portions of duplicate copies of VA medical 
records previously submitted and discussed) document 
treatment and therapy for impairment related to the veteran's 
polysubstance abuse and psychological/psychiatric symptoms.  
On several occasions during Vet Center counseling, the 
clinical assessment was that he had PTSD.  On some occasions 
during treatment and counseling, it was indicated that only 
some elements of PTSD were present and, on other occasions, 
he was noted not to have PTSD at all.  During this entire 
period, his history of combat participation and award of the 
Purple Heart Medal were repeatedly discussed.  On examination 
in October 1999, it was indicated that, while he met the 
"criterion A" for traumatic events, it was not at all 
obvious that his behavior and emotions were clearly related 
to "that experience."  During a therapy session at the Vet 
Center in January 2000, the counselor acknowledged that the 
veteran was never diagnosed with PTSD by a medical doctor; 
yet, his own clinical assessment was PTSD.  

On VA psychiatric examination in April 2000, including review 
of the claims file, the examiner indicated that, based on a 
contemporaneous interview with the veteran and review of 
prior examination reports, the veteran was observed to have 
been a "semi-reliable" informant because of the different 
information which he provided in the past.  On examination, 
the examiner opined that there did not "seem to be a 
substantiation for the presence of [PTSD];" he noted that 
the veteran's description of the events in the war-zone 
appeared "haphazard, piecemeal and not very well 
organized."  Dysthymia, cocaine dependence, and antisocial 
personality disorder, by history, were diagnosed, and an 
unconfirmed diagnosis of cognitive disorder was indicated.  

Based on the foregoing, the Board concludes that the newly-
submitted evidence, discussed above, is material to a 
reopening of the veteran's service connection claim in that 
it includes evidence that must be considered in order to 
fairly decide the merits of the claim.  While portions of the 
newly-furnished evidence duplicates evidence of record in 
November 1994 (service personnel records), and other portions 
are merely cumulative of evidence of record at that time 
(records of continuing psychiatric treatment and reiterations 
regarding the previously described nature of the claimed in-
service stressors), some of the newly-submitted evidence is 
clearly new and material and must be considered to decide the 
merits of the veteran's claim.  In particular, evidence of 
record in November 1994 did not include a clear diagnosis 
PTSD, but evidence submitted since then (consisting of 
counseling records from a Vet Center, dated from August 1998 
to January 2000) clearly diagnose that disorder.  Given the 
nature of the veteran's claim, and presuming credibility of 
this newly-furnished evidence, the Board finds that there is 
new and material evidence sufficient to reopen the claim of 
service connection for PTSD.  


ORDER

New and material evidence having been submitted in support of 
the claim of service connection for PTSD, the claim is 
reopened.


REMAND

Effective November 9, 2000, the law provides that VA shall 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim for benefits, 
except that no assistance is required if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5103A(a)).

In the case of a claim of service connection for PTSD, if the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(f) (2000).  

In this case, the veteran's service records clearly document 
exposure to combat in Vietnam; he sustained shrapnel wounds 
to the right leg while in combat, and he was awarded the 
Purple Heart Medal.  Accordingly, his own testimony regarding 
the occurrence of the claimed (combat-related) stressors is 
sufficient to establish that such stressors did in fact occur 
as described.  

However, even if there was a stressful event in service, the 
RO or the Board must nevertheless determine whether the 
stressful events were of sufficient gravity to support a 
diagnosis of PTSD.  Zarycki v. Brown, 6 Vet. App. 91 (1993).  
In West v. Brown, 7 Vet. App. 70 (1994), it was held that the 
sufficiency of the stressor is a medical determination.

Post-service clinical evidence documents intermittent 
treatment for a multitude of symptoms and impairment, 
including psychological/psychiatric impairment and 
polysubstance abuse.  Although PTSD was not diagnosed on 
recent VA compensation and pension examination or during VA 
psychiatric outpatient treatment, a diagnosis thereof was 
shown during counseling sessions at a Vet Center from August 
1998 to January 2000 (the counselor believed a diagnosis of 
PTSD was appropriate despite the fact that a medical doctor 
had not diagnosed the disorder; see Vet Center therapy on 
January 10, 2000).  Although a complete VA psychiatric 
examination was performed in April 2000, and the examiner 
indicated that the claims file was reviewed in conjunction 
with that examination (and he did not diagnose PTSD), he did 
not mention or acknowledge the aforementioned Vet Center 
records containing a diagnosis of PTSD.  Thus, the Board 
believes another complete VA psychiatric examination should 
be performed, including and reflecting a review of the 
complete claims file, to determine whether the veteran has 
PTSD of service origin.  See Suttmann v. Brown, 5 Vet. 
App. 127 (1993).

Consequently, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of VCAA 
(to be codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107) are satisfied.  

2.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
in association with any psychiatric 
impairment since January 2000.  After 
any necessary authorizations are 
obtained from the veteran, complete 
copies of all relevant VA or private 
reports of medical treatment (not 
already of record) should be obtained by 
the RO and added to the claims folder.

3.  Thereafter, the veteran should be 
scheduled for another VA psychiatric 
examination to identify his symptoms and 
determine the diagnoses and etiology of 
all psychiatric disorders that are found 
to be present.  The examination report 
must reflect a review of pertinent 
material in the claims file (in 
particular Vet Center records from 
August 1998 to January 2000).  If PTSD 
is diagnosed, the examiner should 
specify (1) the factors relied on to 
support the diagnosis; (2) the specific 
stressor(s) that prompted the diagnosis; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the in-service stressors.  The 
report of examination should include the 
complete rationale for all opinions 
expressed.  All necessary special 
testing should be accomplished.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  If the examiner 
notes the presence of any coexistent 
psychiatric disability, an opinion 
should be provided as to whether such 
psychiatric disability is causally 
related to service.

4.  The RO should carefully review the 
examination report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above is not 
accomplished, remedial action should be 
undertaken.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

If the benefit sought on appeal is not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  

The case should then be returned to the Board for review.  
The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 


